  Case 1:20-mj-00346-MSN Document 17 Filed 12/11/20 Page 1 of 3 PageID# 43




                IN THE UNITED STATES DISTRICT COURT FOR THE

                          EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


UNITED STATES OF AMERICA

               v.
                                                   Case No. 1:20-mj-346
MAJED TALAT HAJBEH,
a/k/a “Abu Khaled”

       Defendant.


                        NOTICE OF INTENT TO USE
          FOREIGN INTELLIGENCE SURVEILLANCE ACT INFORMATION

       The United States hereby provides notice to the defendant, Majed Talat Hajbeh,

and to the Court that, pursuant to Title 50, United States Code, Section 1825(d), the

United States intends to offer into evidence, or otherwise use or disclose in any

proceedings in the above-captioned matter, information obtained or derived from

physical search conducted pursuant to the Foreign Intelligence Surveillance Act of 1978

(FISA), as amended, 50 U.S.C. § 1821-1829.


                                          Respectfully submitted,

                                          G. Zachary Terwilliger
                                          United States Attorney


                                   By:      /s/ ___________________
                                          Danya E. Atiyeh
                                          James P. Gillis
                                          Seth Schlessinger
                                          Assistant United States Attorneys
                                          United States Attorney’s Office
                                          Eastern District of Virginia
Case 1:20-mj-00346-MSN Document 17 Filed 12/11/20 Page 2 of 3 PageID# 44




                                 2100 Jamieson Avenue
                                 Alexandria, VA 22314
                                 Phone: (703) 299-3700
                                 Email: danya.atiyeh@usdoj.gov




                                  -2-
  Case 1:20-mj-00346-MSN Document 17 Filed 12/11/20 Page 3 of 3 PageID# 45




                             CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such

filing (NEF) to counsel of record.



                                             /s/ _____________________
                                          Danya E. Atiyeh
                                          Va. Bar No. 81821
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Eastern District of Virginia
                                          2100 Jamieson Avenue
                                          Alexandria, VA 22314
                                          (703) 299-3700 (telephone)
                                          (703) 299-3982 (fax)
                                          danya.atiyeh@usdoj.gov




                                            -3-
